     Case 2:20-cv-02679-MCS-E Document 40 Filed 05/03/21 Page 1 of 5 Page ID #:1001




 1    TRACY L. WILKISON
      Acting United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    FATIMARGENTINA LACAYO (Cal. Bar No. 326248)
      HILLARY M. BURRELLE (Cal. Bar No. 298931)
 6    Assistant United States Attorney
            Federal Building, Suite 7516
 7          300 North Los Angeles Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-3038/5645
            Facsimile: (213) 894-7819
 9          E-mail: Fatima.Lacayo@usdoj.gov/Hillary.Burrelle@usdoj.gov
10    Attorneys for Defendant Louis DeJoy,
      Postmaster General, United States Postal Service
11
12
                              UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                      WESTERN DIVISION
15
      EBONY BALLARD,                                 No. CV 20-02679 MCS (Ex)
16
                 Plaintiff,                          DEFENDANT’S MOTION IN LIMINE #4
17                                                   TO EXCLUDE EVIDENCE RELATING
                        v.                           TO THE TERMINATIONS AND/OR
18                                                   DISCIPLINE OF OTHER USPS
   LOUIS DEJOY, Postmaster                           EMPLOYEES
19 General of the United States Postal
                                                     Pretrial Conf:    May 24, 2021
20 Service,                                          Time:             2:00 p.m.
                                                     Trial:            June 15, 2021
21                                                   Ctrm:             United States Courthouse
                                                                       350 W. First Street
22               Defendant.                                            Courtroom 7C, 7th Floor
                                                                       Los Angeles, CA 90012
23
                                                     Hon. Mark C. Scarsi
24                                                   United States District Judge
25
26
27
28
                                                 1
     Case 2:20-cv-02679-MCS-E Document 40 Filed 05/03/21 Page 2 of 5 Page ID #:1002




1                   NOTICE OF MOTION AND MOTION IN LIMINE NO. 4
2             PLEASE TAKE NOTICE that on May 24, 2021, at 2:00 p.m., or as soon
3     thereafter as it may be heard, defendant Louis DeJoy, Postmaster General for the United
4     States Postal Service (“USPS”), will, and hereby does, move this Court for an order
5     excluding evidence relating to the termination or discipline of USPS employees not
6     involved in the present action. This motion will be made in the First Street Federal
7     Courthouse before the Honorable Mark C. Scarsi, United States District Judge, located at
8     350 W. 1st Street, Los Angeles, CA 90012, Courtroom 7C, 7th Floor.
9             Defendant brings this motion on the ground that evidence of terminations or
10    discipline of USPS employees not involved in this action is irrelevant and its probative
11    value is substantially outweighed by the risk of undue prejudice in violation of Federal
12    Rules of Evidence 402 and 403.
13            This motion is made upon this notice, the attached memorandum of points and
14    authorities, and all pleadings, records, and other documents on file with the Court in this
15    action, and upon such oral argument as may be presented at the hearing of this motion.
16    This motion is made following the conference of counsel pursuant to the Local Rule 16-
17    2 meeting of counsel and this Court’s Scheduling Order, which was held on April 26,
18    2021.
19
20     Dated: May 3. 2021                    TRACY L. WILKISON
                                             Acting United States Attorney
21                                           DAVID M. HARRIS
                                             Assistant United States Attorney
22                                           Chief, Civil Division
                                             JOANNE S. OSINOFF
23                                           Assistant United States Attorney
                                             Chief, General Civil Section, Civil Division
24
                                             /s/
25                                           FATIMARGENTINA LACAYO
                                             HILLARY BURRELLE
26                                           Assistant United States Attorney
27                                           Attorneys for Defendant, Louis DeJoy
28
                                                   2
     Case 2:20-cv-02679-MCS-E Document 40 Filed 05/03/21 Page 3 of 5 Page ID #:1003




1                     MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           Plaintiff has indicated her intent to introduce evidence at trial regarding the
4     termination of USPS employees who are not involved in the present action. Specifically,
5     during her deposition, Acting Supervisor Ravonne Mandac testified that other, unnamed
6     USPS employees were terminated for improperly using USPS gas cards for personal
7     expenses and having attendance issues. Importantly, none of those terminated employees
8     are witnesses or parties in this action. The disciplinary decisions made by the USPS
9     relating to employees who are not a part of this action are irrelevant and would
10    improperly require the USPS to simultaneously defend disciplinary decisions that have
11    no bearing on the facts or allegations in this matter. Defendant anticipates that Plaintiff
12    will attempt to introduce evidence of these other unrelated terminations to suggest to the
13    jury that the alleged harasser should have been terminated. The circumstances of these
14    other terminations vary greatly, however, and do not have any probative value to the
15    case and can lead to prejudice, confusion, and a waste of time.
16    II.   ARGUMENT
17          Evidence that unnamed USPS employees were terminated for misusing gas cards
18    or poor attendance is irrelevant to the claims at issue in this case. Federal Rules of
19    Evidence 401 and 402 provide that only relevant evidence is admissible. Relevant
20    evidence is that which has “any tendency to make the existence of any fact that is of
21    consequence to the determination of the action more probable or less probable than it
22    would be without the evidence.” Fed. R. Evid. 401. Courts routinely exclude evidence
23    that is not relevant to the allegations found in the parties’ pleadings. See, e.g., Lloyd v.
24    Pac. Elec. Ry. Co., 207 F.2d 662 (9th Cir. 1953).
25          Here, Plaintiff is required to prove that she was subjected to a hostile work
26    environment based on sex, and that the USPS knew or should have known and failed to
27    take reasonable steps to stop the allegedly harassing behavior. Swinton v. Potomac
28    Corp., 270 F.3d 794, 803–804, 820 (9th Cir. 2001). There is no legal requirement that an
                                                     3
     Case 2:20-cv-02679-MCS-E Document 40 Filed 05/03/21 Page 4 of 5 Page ID #:1004




1     alleged harasser be terminated, or that his discipline be on par with that experienced by
2     other employees for dissimilar offenses such as theft or absence. See Swenson v. Potter,
3     271 F.3d 1184, 1197 (9th Cir. 2001). “A warning or other discipline, even dismissal,
4     may be the appropriate action in some circumstances, but the proper object of an
5     employer’s response is to deter and stop further harassment, not to punish the harasser.”
6     See Rodriguez v. Maricopa Cty. Cmty. Coll. Dist., 605 F.3d 703, 707 (9th Cir. 2010).
7     Where termination is not legally required, evidence that other individuals have been
8     terminated under completely different circumstances has no relation to any fact of
9     consequence to the jury’s evaluation and determination of the claims at issue in this
10    matter.
11          Furthermore, Federal Rule of Evidence 403 renders even relevant evidence
12    inadmissible “if its probative value is substantially outweighed by the danger of unfair
13    prejudice, confusion of the issues, or misleading the jury, or by considerations of undue
14    delay, waste of time, or needless presentation of cumulative evidence.” It is squarely
15    within the Court’s discretion to perform a Rule 403 balancing test and exclude evidence
16    when the jury might give unfair or undue weight to the evidence or might be confused as
17    to the relevance of the evidence. Maddox v. City of Los Angeles, 792 F.2d 1408, 1417-18
18    (9th Cir. 1986).
19          The danger of undue prejudice to Defendant from previous unrelated terminations
20    evidence is significant, as it could lead jurors into improperly assuming that termination
21    was required in this case and that the USPS was negligent for failing to terminate the
22    alleged harasser. Similarly, if Plaintiff is permitted to elicit evidence of other
23    terminations or unrelated disciplinary actions, Defendant will be forced to explain the
24    circumstances of those terminations and justify the disciplinary decision made in those
25    cases, or risk prejudicial comparisons by the jury. Such “mini-trials will be confusing for
26    the jury, and result in undue prejudice to Defendant. As such, exclusion of the evidence
27    is warranted under Federal Rule of Evidence 403.
28    ///
                                                    4
     Case 2:20-cv-02679-MCS-E Document 40 Filed 05/03/21 Page 5 of 5 Page ID #:1005




1     III.   CONCLUSION
2            For the reasons set forth above, Defendant respectfully asks that this Court
3     exclude evidence regarding the termination or discipline of USPS employees not
4     involved in the present action.
5
6      Dated: May 3. 2021                    TRACY L. WILKISON
                                             Acting United States Attorney
7                                            DAVID M. HARRIS
                                             Assistant United States Attorney
8                                            Chief, Civil Division
                                             JOANNE S. OSINOFF
9                                            Assistant United States Attorney
                                             Chief, General Civil Section, Civil Division
10
                                             /s/ Hillary M. Burrelle
11
                                             FATIMARGENTINA LACAYO
12                                           HILLARY BURRELLE
                                             Assistant United States Attorney
13
                                             Attorneys for Defendant, Louis DeJoy
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5
